  Case: 5:18-cv-00551-CHB Doc #: 21 Filed: 07/09/19 Page: 1 of 1 - Page ID#: 56




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

  SANDRA GAYHART,                                    )
                                                     )
            Plaintiff,                               )         Civil Action No. 5:18-CV-551-CHB
                                                     )
  v.                                                 )
                                                     )         ORDER OF DISMISSAL WITH
  LIFE INSURANCE COMPANY OF                          )               PREJUDICE
  NORTH AMERICA                                      )
   dba CIGNA GROUP INSURANCE,                        )
                                                     )
            Defendant.                               )
                                                     )
                                         ***   ***       ***    ***
       This matter is before the Court on the Parties’ Agreed Order of Dismissal [R. 20] of

Plaintiff Sandra Gayhart’s claims against Defendant Life Insurance Company of North America

d/b/a Cigna Group Insurance. Accordingly, and the Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED as follows:

       1.        All claims of Plaintiff Sandra Gayhart against Defendant Life Insurance Company

of North America d/b/a Cigna Group Insurance are DISMISSED WITH PREJUDICE, all

dates and deadlines are hereby VACATED, and this matter is STRICKEN from the Court’s

active docket, with each party to bear its own costs and fees.

       This the 9th day of July, 2019.




                                               -1-
